 



Exhibit 10.65
EXECUTION COPY
     INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT AND AMENDMENT NO. 2 dated as of
March 24, 2006 (this “Assumption Agreement and Amendment”), related to the
CREDIT AGREEMENT dated as of August 2, 2004, as amended pursuant to that certain
Incremental Term Loan Assumption Agreement and Amendment No. 1 dated as of
April 1, 2005 (the “Credit Agreement”), among ALION SCIENCE AND TECHNOLOGY
CORPORATION (the “Borrower”), the Subsidiary Guarantors listed on the signature
pages hereto (solely with respect to Sections 7, 9, 11 and 12 hereof), the
lenders from time to time party to the Credit Agreement (the “Lenders”) and
CREDIT SUISSE (formerly known as Credit Suisse First Boston), as administrative
agent (in such capacity, the “Administrative Agent”), and as collateral agent
for the Lenders.
     A. The Borrower has requested that the persons set forth on Schedule I
hereto (the "Incremental Term Lenders”) make Incremental Term Loans to the
Borrower pursuant to Section 2.24 of the Credit Agreement.
     B. The Incremental Term Lenders are willing to make Incremental Term Loans
to the Borrower on the Amendment No. 2 Effective Date (as defined below), on the
terms and subject to the conditions set forth herein and in the Credit
Agreement.
     C. The Borrower has also requested that the Total Revolving Credit
Commitment be increased from $30,000,000 to $50,000,000 and, in connection
therewith, has requested that the persons set forth on Schedule II hereto (the
“Increasing Revolving Credit Lenders”) provide an aggregate of $20,000,000 of
additional Revolving Credit Commitments.
     D. The Increasing Revolving Credit Lenders are willing to provide such
additional Revolving Credit Commitments on the Amendment No. 2 Effective Date,
on the terms and subject to the conditions set forth herein and in the Credit
Agreement.
     E. Additionally, the Borrower has requested certain amendments to the
Credit Agreement as set forth herein, and the Required Lenders have agreed to
make such amendments on and subject to the terms and conditions of this
Assumption Agreement and Amendment.
     Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
     SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.02 of the Credit
Agreement shall apply equally to this Assumption Agreement and Amendment. This
Assumption Agreement and Amendment shall be a “Loan Document” and, to the extent
it relates to the making of Incremental Term Loans, an “Incremental Term Loan
Assumption Agreement” for all purposes of the Credit Agreement and the other
Loan Documents.
     SECTION 2. Incremental Term Loans. (a) Each Incremental Term Lender hereby
agrees, severally and not jointly, to make (i) an Incremental Term Loan to the
Borrower on the Amendment No. 2 Effective Date and (ii) an Incremental Term Loan
to the Borrower on one



--------------------------------------------------------------------------------



 



2

occasion during the period commencing on and including the first Business Day
following the Amendment No. 2 Effective Date and ending on and including the
date that is 30 days after the Amendment No. 2 Effective Date (the "Incremental
Delayed Draw Availability Period”), in an aggregate principal amount for all
such Incremental Term Loans not to exceed the Incremental Term Loan amount set
forth next to such Incremental Term Lender’s name on Schedule I attached hereto.
          (b) All such Incremental Term Loans shall constitute “Term Loans” for
all purposes of the Credit Agreement and the other Loan Documents; provided that
(i) until the earlier to occur of (x) the making of Incremental Term Loans
pursuant to clause (a)(ii) of this Section 2 and (y) the expiration of the
Incremental Delayed Draw Availability Period, no assignment of any Lender’s
Incremental Term Loans made pursuant to clause (a)(i) of this Section 2 may be
made unless a pro rata portion of such Lender’s commitment to make Incremental
Term Loans pursuant to clause (a)(ii) of this Section 2 is assigned
simultaneously to the same assignee (and vice versa), and (ii) no portion of the
amortization payment scheduled to be made on March 31, 2006 pursuant to Section
2.11(a) of the Credit Agreement shall be applied to any Incremental Term Loans
made pursuant to this Assumption Agreement and Amendment.
          (c) The proceeds of the Incremental Term Loans are to be used by the
Borrower solely (i) to finance one or more Permitted Acquisitions, (ii) to repay
outstanding Revolving Loans, (iii) to pay related fees and expenses, (iv) to
redeem the Mezzanine Warrants and (v) for other general corporate purposes of
the Borrower and the Subsidiaries.
     SECTION 3. Additional Revolving Credit Commitments; Increase in Total
Revolving Credit Commitment. (a) Each Increasing Revolving Credit Lender,
effective upon the Amendment No. 2 Effective Date, hereby agrees that (i) in
respect of each Increasing Revolving Credit Lender that is a Revolving Credit
Lender immediately prior to the Amendment No. 2 Effective Date, such Increasing
Revolving Credit Lender’s Revolving Credit Commitment in effect immediately
prior to the Amendment No. 2 Effective Date shall be increased by the amount set
forth next to such Increasing Revolving Credit Lender’s name on Schedule II
hereto, and (ii) in respect of each Increasing Revolving Credit Lender that is
not a Revolving Credit Lender immediately prior to the Amendment No. 2 Effective
Date, such Increasing Revolving Credit Lender’s Revolving Credit Commitment
shall be the amount set forth next to such Increasing Revolving Credit Lender’s
name on Schedule II hereto. All such additional Revolving Credit Commitments
shall constitute “Revolving Credit Commitments” and all Increasing Revolving
Credit Lenders shall constitute “Lenders”, in each case for all purposes of the
Credit Agreement and the other Loan Documents. The Required Lenders hereby
consent to the increase in the Total Revolving Credit Commitment resulting from
the additional Revolving Credit Commitments being provided by the Increasing
Revolving Credit Lenders hereunder.
          (b) In order to effectuate the increase in Revolving Credit
Commitments contemplated hereby, each of the parties hereto hereby agrees that
the Administrative Agent may take any and all actions as may be reasonably
necessary to ensure that, after giving effect to any such increase in Revolving
Credit Commitments, the outstanding Revolving Loans (if any) are held by the
Revolving Credit Lenders in accordance with their new applicable Pro Rata
Percentages. This may be accomplished at the discretion of the Administrative
Agent, following consultation with the Borrower, (i) by requiring the
outstanding Revolving Loans to be prepaid with the proceeds of a new Revolving
Credit Borrowing to be made on the Amendment No. 2 Effective Date, (ii) by
causing non-Increasing Revolving Credit Lenders to assign portions of their
outstanding Revolving Loans to Increasing Revolving Credit Lenders, or (iii) by
any



--------------------------------------------------------------------------------



 



3

combination of the foregoing. Any prepayment or assignment described in this
paragraph (b) shall be subject to Section 2.16 of the Credit Agreement, but
shall otherwise be without premium or penalty.
     SECTION 4. Conditions Precedent to Incremental Term Loans and Increase in
Revolving Credit Commitments. (a) The obligation of the Incremental Term Lenders
to make Incremental Term Loans and of the Increasing Revolving Credit Lenders to
provide additional Revolving Credit Commitments hereunder on the Amendment No. 2
Effective Date shall be subject to the satisfaction of the following conditions
precedent:
     (i) On the Amendment No. 2 Effective Date, each of the conditions set forth
in paragraphs (b) and (c) of Section 4.01 of the Credit Agreement shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated as of the Amendment No. 2 Effective Date and executed by a
Financial Officer of the Borrower.
     (ii) The Administrative Agent shall have received (with sufficient copies
for each Incremental Term Lender and each Increasing Revolving Credit Lender)
such legal opinions, board resolutions and other closing certificates and
documentation as shall be reasonably required by the Incremental Term Lenders
and the Increasing Revolving Credit Lenders, in each case consistent with those
delivered on the Closing Date under clauses (a), (c) and (d) of Section 4.02 of
the Credit Agreement.
     (iii) The Administrative Agent shall have received a certificate, dated the
Amendment No. 2 Effective Date and executed by a Financial Officer of the
Borrower, confirming that the Borrower will be in Pro Forma Compliance after
giving effect to the making of the Incremental Term Loans on the Amendment No. 2
Effective Date and the application of the proceeds therefrom.
     (iv) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Amendment No. 2 Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document.
          (b) The obligations of the Incremental Term Lenders to make
Incremental Term Loans hereunder after the Amendment No. 2 Effective Date shall
be subject to the satisfaction of the following conditions precedent:
     (i) On the date of the making of such Incremental Term Loans, each of the
conditions set forth in paragraphs (b) and (c) of Section 4.01 of the Credit
Agreement shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated as of such date and executed by a Financial
Officer of the Borrower.
     (ii) The Administrative Agent shall have received a certificate, dated such
date and executed by a Financial Officer of the Borrower, confirming that the
Borrower will be in Pro Forma Compliance after giving effect to the making of
the Incremental Term Loans to be made on such date and the application of the
proceeds therefrom.
     SECTION 5. Amendments to Credit Agreement. Effective as of the Amendment
No. 2 Effective Date:



--------------------------------------------------------------------------------



 



4

          (a) The Preliminary Statement to the Credit Agreement is hereby
amended by deleting “$30,000,000” at the end of clause (b) of the first sentence
therein and substituting therefor “$50,000,000”.
          (b) Section 1.01 of the Credit Agreement is hereby amended by adding
the following defined terms in appropriate alphabetical order:
     ”Amendment No. 2” shall mean the Incremental Term Loan Assumption Agreement
and Amendment No. 2 related to this Agreement dated as of March 24, 2006.
     ”Amendment No. 2 Effective Date” shall have the meaning assigned to such
term in Amendment No. 2.
     ”Earn-Out Obligation” shall mean an obligation to pay the seller in a
Permitted Acquisition a future payment that is contingent upon the financial
performance of the Acquired Entity.
     ”Mezzanine Warrants” shall mean the warrants referred to in clauses (a) and
(c) of the definition of the term “Warrants”.”
          (c) The definition of the term “Applicable Percentage” set forth in
Section 1.01 of the Credit Agreement is hereby amended as follows:

  (i)   by deleting “2.25%” at the end of clause (a) therein and substituting
therefor “2.50%”; and     (ii)   by deleting “1.25%” at the end of clause (b)
therein and substituting therefor “1.50%”.

          (d) The definition of the term “Incremental Term Loan Amount” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
     ”Incremental Term Loan Amount” shall mean, at any time after the Amendment
No. 2 Effective Date (any such time referred to as the “Measuring Date”), the
excess, if any, of (a) $150,000,000 over (b) the aggregate amount of all
Incremental Term Commitments established after the Amendment No. 2 Effective
Date (but prior to the Measuring Date) pursuant to Section 2.24.”
          (e) The definition of the term “Indebtedness” set forth in
Section 1.01 of the Credit Agreement is hereby amended by deleting the words
“contingent earn-out obligations” in the parenthetical at the end of clause
(e) therein and substituting therefor the words “Earn-Out Obligations”.
          (f) The definition of the term “Restricted Payment” set forth in
Section 1.01 of the Credit Agreement is hereby amended by adding the following
sentence at the end thereof:
     “For the avoidance of doubt, any payment made in respect of an Earn-Out
Obligation is not a Restricted Payment.”
          (g) To give effect to the making of the Incremental Term Loans
hereunder and the treatment thereof as “Term Loans” for all purposes of the
Credit Agreement, Section 2.11(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:



--------------------------------------------------------------------------------



 



5

     ”(a) The Borrower shall pay to the Administrative Agent, for the accounts
of the Term Lenders, on the dates set forth below, or if any such date is not a
Business Day, on the immediately preceding Business Day (each such date being
called a “Repayment Date”), a principal amount of the Term Loans (as adjusted
from time to time pursuant to Sections 2.12, 2.13(f) and 2.24(d)) equal to the
amount set forth below for such date (it being understood that such amounts
assume the funding in full on or prior to March 31, 2006, of all Incremental
Term Commitments established under Amendment No. 2, and that if such Incremental
Term Commitments are not so funded in full, the amounts set forth below will be
adjusted downward accordingly), together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment:

          Repayment Date   Amount  
December 31, 2004
  $ 180,000  
March 31, 2005
  $ 180,000  
June 30, 2005
  $ 360,000  
September 30, 2005
  $ 360,000  
December 31, 2005
  $ 360,000  
March 31, 2006
  $ 360,000  
June 30, 2006
  $ 530,000  
September 30, 2006
  $ 530,000  
December 31, 2006
  $ 530,000  
March 31, 2007
  $ 530,000  
June 30, 2007
  $ 530,000  
September 30, 2007
  $ 530,000  
December 31, 2007
  $ 530,000  
March 31, 2008
  $ 530,000  
June 30, 2008
  $ 530,000  
September 30, 2008
  $ 530,000  
December 31, 2008
  $ 51,225,000  
March 31, 2009
  $ 51,225,000  
June 30, 2009
  $ 51,225,000  
Term Loan Maturity Date
  $ 51,225,000  

          (h) Section 6.01(e) of the Credit Agreement is hereby amended by
deleting “$10,000,000” therein and substituting “$15,000,000” therefor.
          (i) Section 6.01(f) of the Credit Agreement is hereby amended by
deleting “$10,000,000” therein and substituting “$15,000,000” therefor.



--------------------------------------------------------------------------------



 



6

          (j) Section 6.01(n) of the Credit Agreement is hereby amended by
deleting “$15,000,000” therein and substituting “$20,000,000” therefor.
          (k) Section 6.04(g) of the Credit Agreement is hereby amended by
adding the words “or division” after the words “or line of business” in the
first sentence thereof.
          (l) Section 6.04(k) of the Credit Agreement is hereby amended by
deleting the reference to “$7,500,000” in both places therein and substituting
“10,000,000” therefor.
          (m) Clause (ii)(z) of Section 6.05(a) is hereby amended by adding the
words “and investments and acquisitions permitted under Section 6.04” at the end
thereof.
          (n) Section 6.07(e) of the Credit Agreement is hereby amended as
follows:

  (i)   by deleting the reference to “$250,000” in both places therein and
substituting “500,000” therefor; and     (ii)   by adding the following sentence
at the end thereof:         “For the avoidance of doubt, the Borrower may make
payments in respect of Earn-Out Obligations to the extent permitted by
Section 6.15.”

          (o) Clause (ii) of Section 6.09(c) is amended in its entirety to read
as follows:
"(ii) pay in cash any amount in respect of any Indebtedness or preferred Equity
Interests that may at the obligor’s option be paid in kind or in other
securities, except that in either case the Borrower may (A) pay, satisfy and
discharge the Mezzanine Warrant Put Right if, when and to the extent exercised,
and (B) redeem the Mezzanine Warrants”.
          (p) Section 6.12 of the Credit Agreement is hereby amended by deleting
the table set forth therein and substituting therefor the following table:

      Period   Ratio
Amendment No. 2 Effective Date through September 30, 2006
  3.00 to 1.00
October 1, 2006 through September 30, 2007
  3.25 to 1.00
October 1, 2007 through September 30, 2008
  3.50 to 1.00
Thereafter
  4.00 to 1.00

          (q) Section 6.13 of the Credit Agreement is hereby amended by deleting
the table set forth therein and substituting therefor the following table:



--------------------------------------------------------------------------------



 



7

      Period   Ratio
Amendment No. 2 Effective Date through September 30, 2006
  4.50 to 1.00
October 1, 2006 through September 30, 2007
  3.75 to 1.00
October 1, 2007 through September 30, 2008
  3.25 to 1.00
Thereafter
  3.00 to 1.00

          (r) Article VI is hereby amended by adding a new Section 6.15 at the
end thereof as follows:
     “SECTION 6.15. Earn-Out Obligations. Make or agree to make, directly or
indirectly, any payment in respect of an Earn-Out Obligation; provided, however,
that the Borrower may make a payment in respect of any Earn-Out Obligation so
long as (a) at the time thereof and after giving effect thereto, (i) no Default
or Event of Default shall have occurred and be continuing or result therefrom,
(ii) there would be at least $5,000,000 of unused and available Revolving Credit
Commitments and (iii) the Borrower would be in Pro Forma Compliance (assuming,
for purposes of making such determination with respect to the covenant set forth
in Section 6.14, that the maximum Leverage Ratio then permitted by such covenant
is 0.25 to 1.00 lower than the Leverage Ratio actually set forth therein and in
effect at the time such determination is made) and (b) the aggregate amount of
payments made in respect of Earn-Out Obligations does not exceed (i) $5,000,000
during the fiscal year ending September 30, 2006, (ii) an aggregate amount of
$21,000,000 for the two-fiscal-year period ending September 30, 2008 and (iii)
$5,000,000 in any fiscal year thereafter.”
     SECTION 6. Representations and Warranties. To induce the other parties
hereto to enter into this Assumption Agreement and Amendment, the Borrower
represents and warrants to the Administrative Agent and each of the Lenders
that, as of the Amendment No. 2 Effective Date:
          (a) This Assumption Agreement and Amendment has been duly authorized,
executed and delivered by each Loan Party party hereto, and constitutes a legal,
valid and binding obligation of such Loan Party in accordance with its terms.
The Credit Agreement (as amended hereby) constitutes a legal, valid and binding
obligation of the Borrower in accordance with its terms.
          (b) The representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
Amendment No. 2 Effective Date with the same effect as though made on and as of
the Amendment No. 2 Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
          (c) No Default or Event of Default has occurred and is continuing.
     SECTION 7. Effectiveness. This Assumption Agreement and Amendment shall
become effective as of the date (the “Amendment No. 2 Effective Date”) that the
Administrative Agent



--------------------------------------------------------------------------------



 



8

shall have received counterparts of this Assumption Agreement and Amendment
that, when taken together, bear the signatures of (i) the Borrower, (ii) each
Subsidiary Guarantor, (iii) the Required Lenders, (iv) each Incremental Term
Lender and (v) each Increasing Revolving Credit Lender.
     SECTION 8. Effect of Amendment. Except as expressly set forth herein, this
Assumption Agreement and Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, the Collateral Agent or the Borrower
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. This Assumption Agreement and Amendment shall apply and be
effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. After the date hereof, any reference to the
Credit Agreement shall mean the Credit Agreement, as modified hereby.
     SECTION 9. Consent and Reaffirmation. Each Subsidiary Guarantor hereby
consents to this Assumption Agreement and Amendment and the transactions
contemplated hereby, and each Loan Party hereby (a) agrees that, notwithstanding
the effectiveness of this Assumption Agreement and Amendment, the Guarantee and
Collateral Agreement and each of the other Security Documents continue to be in
full force and effect, (b) confirms its guarantee of the Obligations (with
respect to each Subsidiary Guarantor) and its grant of a security interest in
its assets as Collateral therefor, all as provided in the Loan Documents as
originally executed and (c) acknowledges that such guarantee and/or grant
continue in full force and effect in respect of, and to secure, the Obligations
under the Credit Agreement (as amended hereby) and the other Loan Documents,
including the Incremental Term Loans.
     SECTION 10. Expenses. The Borrower agrees to reimburse the Administrative
Agent for all reasonable out-of-pocket expenses incurred in connection with this
Assumption Agreement and Amendment in accordance with the Credit Agreement,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent.
     SECTION 11. Counterparts. This Assumption Agreement and Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same contract. Delivery of an executed counterpart of a signature page
of this Assumption Agreement and Amendment by facsimile or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.
     SECTION 12. Applicable Law. THIS ASSUMPTION AGREEMENT AND AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.



--------------------------------------------------------------------------------



 



9

     SECTION 13. Headings. The headings of this Assumption Agreement and
Amendment are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 



10

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

                      ALION SCIENCE AND TECHNOLOGY CORPORATION,
 
               
 
      By                               /s/ John M. Hughes              
 
          Name:   John M. Hughes
 
          Title:   Executive Vice President and CFO
 
                    HUMAN FACTORS APPLICATIONS, INC.,
 
               
 
      By                               /s/ C. Randall Crawford              
 
          Name:   C. Randall Crawford
 
          Title:   President
 
                    ALION-METI CORPORATION,
 
               
 
      By                               /s/ Barry S. Watson              
 
          Name:   Barry S. Watson
 
          Title:   President
 
                    ALION-CATI CORPORATION,
 
               
 
      By                               /s/ Rob Goff              
 
          Name:   Rob Goff
 
          Title:   President
 
                    ALION-JJMA CORPORATION,
 
               
 
      By                               /s/ Rob Goff              
 
          Name:   Rob Goff
 
          Title:   President



--------------------------------------------------------------------------------



 



11

                      BMH ASSOCIATES, INC.,
 
      By                               /s/ Rob Goff              
 
          Name:   Rob Goff
 
          Title:   President
 
                    WASHINGTON CONSULTING, INC.,
 
               
 
      By                               /s/ John M. Hughes              
 
          Name:   John M. Hughes
 
          Title:   Vice President
 
                    CREDIT SUISSE, CAYMAN ISLANDS BRANCH,     individually and
as Administrative Agent
 
               
 
      By                               /s/ Robert Hetu              
 
          Name:   Robert Hetu
 
          Title:   Managing Director
 
               
 
      By                               /s/ Cassandra Droogan              
 
          Name:   Cassandra Droogan
 
          Title:   Vice President



--------------------------------------------------------------------------------



 



 

SCHEDULE I
Incremental Term Lenders

              Incremental Term Loan   Incremental Term Lender   Amount  
Credit Suisse, Cayman Islands Branch
  $ 68,000,000.00  
 
     
TOTAL COMMITMENT
  $ 68,000,000.00  
 
     



--------------------------------------------------------------------------------



 



 

SCHEDULE II
Increasing Revolving Credit Lenders

              Additional Revolving       Credit Commitment   Increasing
Revolving Credit Lender   Amount  
Credit Suisse, Cayman Islands Branch
  $ 5,000,000.00  
Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.
  $ 15,000,000.00  
 
     
TOTAL COMMITMENT
  $ 20,000,000.00  
 
     

 